DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, Species 1B, 2A, 3B and 4A (claims 1-3, 5-7, 9, 11-14, 17, 19-20) in the reply filed on 03/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 4, 8, 10, 15-16, 18, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/19/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 17, the phrase “wherein the polycrystalline superabrasive compact has a grain size that range from about 0.1 microns to about 200 microns, with no grains larger than about 500 microns” is indefinite.  First, the term “about” is subjective, vague and indefinite.  It is unclear from the claim what specific range that applicants consider as “about 0.1 microns” or “about 200 microns” and/or “about 500 microns”.  Second, the examiner interprets that phrase “with no grains larger than about 500 microns” means a grain size of greater than 0 microns and less than equals to about 500 microns.  Therefore, the phrase “with no grains larger than about 500 microns” implies the possibility of a grain size less than 0.1 microns, or a grains size greater than 200 microns and less than about 500 microns.  However, the range less than 0.1 microns and/or greater than 200 microns and less than about 500 microns is outside the range “from 0.1 microns to about 200 microns” as recited by applicants.  Therefore, it is unclear from the claim which specific range that applicants wishes to claim since the applicants recited two different ranges in claim 17 (i.e. “ranges from about 0.1 microns to 200 microns” and “no grains larger than about 500 microns”).
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 17.
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-3, 5-6, 9, 11-13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lachmann et al. (US 2015/0240635 A1).
Regarding to claim 1, Lachmann discloses a marking stylus for use in an automated marking process, the marking stylus comprising:
a body (120 + 130 + 132) configured to be held in an automated marking system (paragraph 0043);

Regarding to claim 2, Lachmann discloses the polycrystalline superabrasive (diamond grains) has a means size range from about 15 microns to about 80 microns (paragraph 0059-0061, read on applicant’s limitation “a grain size no larger than about 500 microns”).
Regarding to claim 3, Lachmann discloses the polycrystalline superabrasive (diamond grains) has a means size range from about 15 microns to about 80 microns (paragraph 0059-0061, within applicant’s range “a grain size than range from about 0.1 microns to about 200 microns”).
Regarding to claim 5, Lachmann discloses the polycrystalline superabrasive is a polycrystalline diamond (PCD) (paragraph 0044-0049, 0050-0056);
Regarding to claim 6, Lachmann discloses the polycrystalline superabrasive compact has one or more chambers on one end (paragraph 0012, 0031, 0052, 0055, and 0064).
Regarding to claim 9, Lachmann the polycrystalline superabrasive compact extends to one or more edges of the body (See Fig 1-4).
Regarding to claim 11, Lachmann discloses the polycrystalline superabrasive compact has a rounded tip (paragraph 0012, 0031, 0045 0052, 0055, and 0064).
Regarding to claim 12, Lachmann discloses the polycrystalline superabrasive compact has a blunted tip (paragraph 0012, 0031, 0052, 0055, and 0064).
Regarding to clam 13, Lachmann discloses the polycrystalline superabrasive compact (polycrystalline diamond) has a backing material between the compact and the body (See paragraph 0044).

An elongated body (120 + 130 + 132) configured to be held in an automated marking apparatus (paragraph 0043, Fig 1);
A polycrystalline superabrasive compact mounted to the body (110) and having a pointed tip that extend away from the body to make contact with a substrate surface; (paragraph 0043-0047);
Wherein the polycrystalline superabrasive compact has a grain size from about 15 microns to about 80 microns (paragraph 0061, within applicant’s range “has a grain size that ranges from about 0.1 micron to about 200 microns, with no grains larger than about 500 microns”).
Regarding to claim 19, Lachmann discloses the polycrystalline superabrasive is polycrystalline diamond (PCD) (See paragraph 0044-0049).
Regarding to claim 20, Lachmann discloses the polycrystalline superabrasive compact is chamfered at the tip and the body is chamfered adjacent the tip (paragraph 0012, 0031, 0045 0052, 0055, 0064).

9.	Claims 1-3, 5-7, 9, 11-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DiGiovanni (US 2015/0008047 A1).
Regarding to claim 1, DiGiovanni discloses a marking stylus for use in an automated marking process, the marking stylus comprising:

a polycrystalline superabrasive compact (10 and/or 12) mounted to the body (38) (Fig 3, paragraph 0028-0030, paragraph 0044).

Regarding to claim 2, DiGiovanni discloses the polycrystalline superabrasive (diamond grains 18) has large particle size about 1 µm to 500 µm and a submicron size diamond particles in a range of 0.5 µm to 1 µm (paragraph 0030, read on applicant’s limitation “has a grain size no larger than about 500 µm”).
Regarding to claim 3, DiGiovanni discloses the polycrystalline superabrasive has large particle size about 1 µm to 500 µm and a submicron size diamond particles in a range of 0.5 µm to 1 µm (paragraph 0030, within applicant’s range “a grain size than range from about 0.1 microns to about 200 microns”).
Regarding to claim 5, DiGiovanni discloses the polycrystalline superabrasive is a polycrystalline diamond (paragraph 0019-0020, 0028-0031).
Regarding to claim 6, DiGiovanni discloses the polycrystalline superabrasive compact has one or more chambers on one end (paragraph 0026, Fig 1).
Regarding to claim 7, DiGiovanni discloses the polycrystalline superabrasive (10 and/or 12) is a circular cylindrical (See Fig 1, paragraph 0026)
Regarding to claim 9, DiGiovanni the polycrystalline superabrasive compact extends to one or more edges of the body (See Fig 1, paragraph 0025, Fig 3, paragraph 0044).

Regarding to claim 12, DiGiovanni discloses the polycrystalline superabrasive compact has a blunted tip (Fig 1, Fig 3, paragraph 0026)
Regarding to clam 13, DiGiovanni discloses the polycrystalline superabrasive compact (12) has a backing material (substrate 16) between the compact and the body (See Fig 1, Fig 3, paragraph 0026-0028, 0044).
Regarding to claim 14, DiGiovanni discloses the polycrystalline superabrasive compact is brazed to the body (38) (See paragraph 0044).
Regarding to 17, DiGiovanni discloses a marking stylus for use in an automated marking process, the marking stylus comprising:
An elongated body (38) configured to be held in an automated marking apparatus (paragraph 0044, fig 1A, Fig 3);
A polycrystalline superabrasive compact (10) mounted to the body (110) and having a pointed tip that extend away from the body to make contact with a substrate surface; (Fig 3, Fig 1A, paragraph 0026, 0044;  Note: “cutting element 10 may have any desirable shape, such as dome, cone, chisel, etc.” paragraph 0026)
Wherein the polycrystalline superabrasive compact has a large grain about 1 µm to 500 µm and a submicron size diamond particles in a range of 0.5 µm to 1 µm (paragraph 0030, within applicant’s range “has a grain size that ranges from about 0.1 micron to about 200 microns, with no grains larger than about 500 microns”).


Regarding to claim 20, DiGiovanni discloses the polycrystalline superabrasive compact is chamfered at the tip and the body is chamfered adjacent the tip (Fig 1A, Fig 3, paragraph 0026)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713